ae

Lad re [i
- i
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page | of 1 +

UNITED STATES DISTRICT COURT _
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
David Garcia-Hernandez Case Number: 3: 19-mj-22357

 

 

Michael Edmund-Burk
iy

Cc
Defendant's Attorna e

  

REGISTRATION NO. 85743298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint oo CLET ES

 

1

 

i us .
SOUTH SN Lidiat) OF CALIFORNIA
Li was found guilty to count(s) Se see EPUTY

after a plea of not guilty. a
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s) :
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1 :
[) The defendant has been found not guilty on count(s)
LC) Count(s) dismissed on the motion of the United States. |
IMPRISONMENT :

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

2X TIME SERVED oO days

 

Xx] Assessment: $10 WAIVED {& Fine: WAIVED

Xl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged i in case

 

IT {£S ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. ;

Wednesday, June 12, 2019
Date of Imposition of Sentence

Received om /] Wo

pusM HONORABIE ROBERT N. BLOCK
. | UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy - 3:19-mj-22357
